Citation Nr: 0617129	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for an unspecified eye 
disability.

3.  Entitlement to service connection for a disability 
manifested by poor blood circulation.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral pes 
planus.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left ankle 
disability.

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right ankle 
disability.

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disorder.

8.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disorder.

9.  Whether new and material evidence has been received to 
reopen the claim for service connection for a disability 
manifested by unspecified paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Columbia, 
South Carolina which denied service connection for an 
acquired psychiatric disorder, claimed as depression, and an 
unspecified eye disability, and declined to reopen the claims 
for bilateral pes planus, left and right ankle disorders, 
bilateral knee disability and conditions manifested by 
paralysis and poor blood circulation. 

In the veteran's July 2003 VA Form 9, substantive appeal, he 
requested a videoconference hearing.  He was scheduled for a 
videoconference hearing November 16, 2004 but failed to 
appear.  He subsequently submitted a motion to reschedule his 
hearing and it was granted.  In May 2005, the Board remanded 
the case to the RO in order to afford the veteran another 
videoconference hearing.  The veteran was scheduled for a 
videoconference hearing on April 5, 2006.  Again, he failed 
to report for his videoconference hearing.

In regards to the issue of entitlement to service connection 
for a disability manifested by poor blood circulation, the 
Board observes that this disorder was denied by the RO in an 
April 1999 rating decision.  Notice of the denial was sent to 
the veteran in May 1999.  However, it seems that the rating 
decision, notice letter and notice of procedural and 
appellate rights, were returned to the RO.  Thus, it can be 
argued that the veteran never received notice of the outcome 
of his 1999 claim pertaining to poor blood circulation.  
Therefore, the claim is still open and pending and is 
referred to the RO for additional development, to include 
notification of the denial to the veteran. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regards to the veteran's claims pertaining to new and 
material evidence, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
impose obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 
31, 2006) 

Although the veteran was provided with a VCAA notice letter 
in July 2005, it did not contain the specific information 
required by Kent.

In February 2006, the Board received additional evidence from 
the veteran.  This evidence includes a lay statement from the 
veteran's sister and has not yet been reviewed by the RO in 
conjunction with the veteran's claim.  Moreover, the veteran 
did not submit a waiver of initial review by the RO.  To 
avoid potential prejudice to the veteran, the evidence should 
first be reviewed by the Agency of Original Jurisdiction 
(AOJ).  See 38 C.F.R. §§ 19.31, 20.1304 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the evidence that must be presented to 
substantiate the elements of service 
connection that were found to be 
deficient by the RO in January 2001.

The RO's decision was premised on a 
finding that the veteran had not 
submitted new or material evidence to 
show that his preexisting conditions 
were aggravated during service.  The 
evidence needed to substantiate this 
element would be an opinion from a 
medical professional that the veteran's 
conditions which preexisted service, 
were aggravated during training.

2.  Re-adjudicate the claims taking 
into consideration the new evidence 
submitted by the veteran.  If the claim 
is not fully granted, issue a 
supplemental statement of the case 
before returning the appeal to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



